Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 04/29/2022 amendment/responses in the application of BALDEMAIR et al. for “CODE-RATE-DEPENDENT MODULATION TECHNIQUES” filed 03/13/2020.   The amendments/response to the claims have been entered.   Claims 54, 56-58, 60, 62-64, 67-68, 71-72 have been canceled.   No claims have been added.  Claims 53, 55, 59, 61, 65-66, 69-70 are now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 53, 59, 65, 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAAL et al. (US 2009/0279493 A1), hereinafter GAAL, in view of CHEN et al. (US 2012/0039280 A1), hereinafter CHEN.
Regarding claim 53, GAAL discloses a method, performed by a wireless device (see mobile terminal 1202, figure 12 or transmitter, see figure 14), of selecting a modulation technique for transmitting data across a physical uplink control channel, the method comprising: 
encoding the data to be transmitted across the physical uplink control channel (the ACK/NACK over PUCCH, see ¶ 0038, the data processor 1414 can format, encode, traffic data, see ¶ 0067); 
determining a characteristic of the data or of the physical uplink control channel, the characteristic of the data or of the physical uplink control channel comprising a code rate (in the specific examples of PUCCH formats 0 and 1, PUCCH format 0 can provide a code rate of (8, 1) for ACK/NACK and/or other suitable information using BPSK modulation, and PUCCH format 1 can provide a code rate of (16, 2) for ACK/NACK and/or other appropriate information using QPSK modulation. In one example, PUCCH format 0 can be utilized for ACK information corresponding to a single stream, while PUCCH format 1 can be utilized for ACK information corresponding to two streams (e.g., associated with a multiple-input multiple-output (MIMO) transmission utilizing two MIMO codewords) see ¶ 0038-0040); 
selecting a first or second modulation technique in response to the code rate, the first modulation technique being one of Binary Phase Shift Keying (BPSK) and pi/2 BPSK and the second modulation technique being Quadrature Phase Shift Keying (QPSK) (in the specific examples of PUCCH formats 0 and 1, PUCCH format 0 can provide a code rate of (8, 1) for ACK/NACK and/or other suitable information using BPSK modulation, and PUCCH format 1 can provide a code rate of (16, 2) for ACK/NACK and/or other appropriate information using QPSK modulation. In one example, PUCCH format 0 can be utilized for ACK information corresponding to a single stream, while PUCCH format 1 can be utilized for ACK information corresponding to two streams (e.g., associated with a multiple-input multiple-output (MIMO) transmission utilizing two MIMO codewords) see ¶ 0038-0040); and 
generating modulation symbols from the encoded data using the selected modulation technique (modulation symbol for transmission using the selected modulation technique, see ¶ 0040, 0067).
Although GAAL discloses each code rate for PUCCH format 0 or format 1 (see ¶ 0040), GAAL fails to disclose that comparing the code rate of the data to a code rate threshold.
In the same field of endeavor, CHEN discloses that the UE may determine a PUCCH format, a code rate, and/or a coding scheme for sending the ACK/NACK information based on the total number of ACK/NACK bits. For instance, the UE may select PUCCH format 1b when the total number of ACK/NACK bits is below a threshold value and PUCCH format 3 when the total exceeds the threshold. The UE may send the ACK/NACK information on the PUCCH based on the determined PUCCH format, a code rate, and/or a coding scheme. The UE may also determine a number of bits for sending CSI based on the total number of ACK/NACK bits and an available payload size. The UE may multiplex the CSI with the ACK/NACK information based on the available bits for sending the CSI (¶ 0097, 0158).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate CHEN’s teaching of adapting of coding rate and scheme in the network taught by GAAL in order to adapt coding rate based on the size of the uplink data. 
Regarding claim 59, GAAL discloses a wireless device operative in a wireless communication network and further operative to select a modulation technique for transmitting data across a physical uplink control channel, the wireless device comprising: 
a transceiver; processing circuitry operatively connected to the transceiver, and adapted to: 
encode the data to be transmitted across the physical uplink control channel (the ACK/NACK over PUCCH, see ¶ 0038, the data processor 1414 can format, encode, traffic data, see ¶ 0067); 
determine a characteristic of the data or of the physical uplink control channel, the characteristic of the data or of the physical uplink control channel comprising a code rate (in the specific examples of PUCCH formats 0 and 1, PUCCH format 0 can provide a code rate of (8, 1) for ACK/NACK and/or other suitable information using BPSK modulation, and PUCCH format 1 can provide a code rate of (16, 2) for ACK/NACK and/or other appropriate information using QPSK modulation. In one example, PUCCH format 0 can be utilized for ACK information corresponding to a single stream, while PUCCH format 1 can be utilized for ACK information corresponding to two streams (e.g., associated with a multiple-input multiple-output (MIMO) transmission utilizing two MIMO codewords) see ¶ 0038-0040); 
select a first or second modulation technique in response to the code rate, the first modulation technique being one of Binary Phase Shift Keying (BPSK) and pi/2 BPSK and the second modulation technique being Quadrature Phase Shift Keying (QPSK) (in the specific examples of PUCCH formats 0 and 1, PUCCH format 0 can provide a code rate of (8, 1) for ACK/NACK and/or other suitable information using BPSK modulation, and PUCCH format 1 can provide a code rate of (16, 2) for ACK/NACK and/or other appropriate information using QPSK modulation. In one example, PUCCH format 0 can be utilized for ACK information corresponding to a single stream, while PUCCH format 1 can be utilized for ACK information corresponding to two streams (e.g., associated with a multiple-input multiple-output (MIMO) transmission utilizing two MIMO codewords) see ¶ 0038-0040); and 
generate modulation symbols from the encoded data using the selected modulation technique (modulation symbol for transmission using the selected modulation technique, see ¶ 0040, 0067).
Although GAAL discloses each code rate for PUCCH format 0 or format 1 (see ¶ 0040), GAAL fails to disclose that comparing the code rate of the data to a code rate threshold.
In the same field of endeavor, CHEN discloses that the UE may determine a PUCCH format, a code rate, and/or a coding scheme for sending the ACK/NACK information based on the total number of ACK/NACK bits. For instance, the UE may select PUCCH format 1b when the total number of ACK/NACK bits is below a threshold value and PUCCH format 3 when the total exceeds the threshold. The UE may send the ACK/NACK information on the PUCCH based on the determined PUCCH format, a code rate, and/or a coding scheme. The UE may also determine a number of bits for sending CSI based on the total number of ACK/NACK bits and an available payload size. The UE may multiplex the CSI with the ACK/NACK information based on the available bits for sending the CSI (¶ 0097, 0158).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate CHEN’s teaching of adapting of coding rate and scheme in the network taught by GAAL in order to adapt coding rate based on the size of the uplink data. 
Regarding claim 65, GAAL inherently discloses a method performed by a base station of receiving a data transmitted across a physical uplink control channel, the method comprising: 
receiving a signal transmitted by a wireless device on the physical uplink control channel (receiving ACK/NACK over PUCCH  from the terminal at base station, see ¶ 0039, 0040, 0061 and figure 11); 
determining a characteristic of the data transmitted or of the physical uplink control channel, the characteristic of the data or of the physical uplink control channel comprising a code rate (the reported CSI can then be provided to processor 1430 and
used to determine data rates as well as coding and modulation schemes to be used for
one or more data streams, see ¶ 0071);
selecting a first or second modulation technique in response to the code rate, the first modulation technique being one of Binary Phase Shift Keying (BPSK) and pi/2 BPSK and the second modulation technique being Quadrature Phase Shift Keying (QPSK) (inherent feature: the transmitter system 1410, the multiplexed pilot and coded data for each data stream can be modulated (i.e., symbol mapped) based on a particular modulation scheme (e.g., BPSK, QGPK, M-PSK, or M-QAM) selected for each respective data stream in order to provide modulation symbols. In one example, data rate, coding, and modulation for each data stream can be determined by instructions performed on and/or provided by processor 1430, see ¶ 0067); and 
demodulating data in the received signal using the selected modulation technique (the Base Station or BS demodulate the received signal e.g. PUCCH by the demodulator (Demod) 1112, see figure 11 and ¶ 0061).
Although GAAL discloses each code rate for PUCCH format 0 or format 1 (see ¶ 0040), GAAL fails to disclose that comparing the code rate of the data to a code rate threshold.
In the same field of endeavor, CHEN discloses that the UE may determine a PUCCH format, a code rate, and/or a coding scheme for sending the ACK/NACK information based on the total number of ACK/NACK bits. For instance, the UE may select PUCCH format 1b when the total number of ACK/NACK bits is below a threshold value and PUCCH format 3 when the total exceeds the threshold. The UE may send the ACK/NACK information on the PUCCH based on the determined PUCCH format, a code rate, and/or a coding scheme. The UE may also determine a number of bits for sending CSI based on the total number of ACK/NACK bits and an available payload size. The UE may multiplex the CSI with the ACK/NACK information based on the available bits for sending the CSI (¶ 0097, 0158).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate CHEN’s teaching of adapting of coding rate and scheme in the network taught by GAAL in order to adapt coding rate based on the size of the uplink data. 
Regarding claim 69, GAAL inherently discloses a base station (Node B, see figure 11) operative in a wireless communication network wherein one or more wireless devices (UE 1104, see figure 11) transmit modulated data across a physical uplink control channel to the base station, comprising: 
a transceiver; processing circuitry operatively connected to the transceiver (see figure 11), and adapted to 
receive a signal transmitted by a wireless device on the physical uplink control channel (receiving ACK/NACK over PUCCH  from the terminal at base station, see ¶ 0039, 0040, 0061 and figure 11); 
determine a characteristic of the data transmitted or of the physical uplink control channel, the characteristic of the data or of the physical uplink control channel comprising a code rate (the reported CSI can then be provided to processor 1430 and
used to determine data rates as well as coding and modulation schemes to be used for
one or more data streams, see ¶ 0071); 
select a first or second modulation technique in response to the code rate, the first modulation technique being one of Binary Phase Shift Keying (BPSK) and pi/2 BPSK and the second modulation technique being Quadrature Phase Shift Keying (QPSK) (inherent feature: the transmitter system 1410, the multiplexed pilot and coded data for each data stream can be modulated (i.e., symbol mapped) based on a particular modulation scheme (e.g., BPSK, QGPK, M-PSK, or M-QAM) selected for each respective data stream in order to provide modulation symbols. In one example, data rate, coding, and modulation for each data stream can be determined by instructions performed on and/or provided by processor 1430, see ¶ 0067); and 
demodulate data in the received signal using the selected modulation technique (the Base Station or BS demodulate the received signal e.g. PUCCH by the demodulator (Demod) 1112, see figure 11 and ¶ 0061).
Although GAAL discloses each code rate for PUCCH format 0 or format 1 (see ¶ 0040), GAAL fails to disclose that comparing the code rate of the data to a code rate threshold.
In the same field of endeavor, CHEN discloses that the UE may determine a PUCCH format, a code rate, and/or a coding scheme for sending the ACK/NACK information based on the total number of ACK/NACK bits. For instance, the UE may select PUCCH format 1b when the total number of ACK/NACK bits is below a threshold value and PUCCH format 3 when the total exceeds the threshold. The UE may send the ACK/NACK information on the PUCCH based on the determined PUCCH format, a code rate, and/or a coding scheme. The UE may also determine a number of bits for sending CSI based on the total number of ACK/NACK bits and an available payload size. The UE may multiplex the CSI with the ACK/NACK information based on the available bits for sending the CSI (¶ 0097, 0158).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate CHEN’s teaching of adapting of coding rate and scheme in the network taught by GAAL in order to adapt coding rate based on the size of the uplink data. 

Claims 55, 61, 66, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of GAAL-CHEN in view of XU et al. (US 2021/0203450 A1), hereinafter XU.
 Regarding claims 55, 61, 66, and 70, the combination of GAAL-CHEN fails to disclose that wherein a plurality of candidate code rate threshold values is provisioned or signaled to the wireless device, and a selection of which code rate threshold to apply is dynamically signaled to the wireless device.
In the same field of endeavor, XU discloses that the HARQ circuit 343 in the receiving device may be further configured to identify the correct type of HARQ processing utilized by the transmitting device in generating the second polar code block based on the code rate of the first polar code block. In some examples, the receiving device may maintain a table 315 within, for example, memory 305 that includes a list of code rates and corresponding HARQ types (e.g., HARQ-IR or HARQ-CC). The HARQ circuit 343 may access the table 315 to identify a selected HARQ type corresponding to the code rate of the first polar code block and instruct the polar decoder 342 to perform decoding of the first and second polar code blocks utilizing the selected HARQ type. The code rate of the first polar code block may be signaled, for example, within control signaling from the transmitting device to the receiving device. In some examples, the code rate may be set by the base station (eNB) and signaled within downlink control signaling to the UE (see ¶ 0092). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement XU’s teaching of pre-configuring the list of code rates in the receiving device (i.e UE) by the transmitting device (eNB) in the network taught by the combination of the combination of GAAL-CHEN for allowing the receiving device dynamically selecting code rate based on current channel environment. 
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 53, 55, 59, 61, 65-66, 69-70 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412